This appellant (with two others not on trial) was indicted, tried, and convicted for the offense of distilling, etc., prohibited liquors, and for the possession of a still to be used for that purpose. He was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary. From the judgment of conviction he appealed. The appeal is upon the record proper. There is no bill of exceptions. As the record is without error, the judgment of the circuit court, from which this appeal was taken, will stand affirmed.
Affirmed.